Title: To Thomas Jefferson from James Madison, 24 December 1801
From: Madison, James
To: Jefferson, Thomas


          
            Dec. 24. [1801]
          
          J. Madison’s respectful compliments to the President
          It appears that the Secy. of State, the Secy. of the Treasury, & the Attorney General were appd. Commissrs. to settle with Georgia, by their names, but with their official titles annexed. On the resignation of Col. Pickering, Mr. Marshal was appd. in his room, No resignation of his Commission for the Georgia business being referred to or implied. It seems to have been understood, that altho’ these public officers were appd. as private individuals, these commissions ceased with their Official characters, and consequently the three commissions are at present vacant.
         